

115 HR 5389 IH: Federal Retirement Fairness Act
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5389IN THE HOUSE OF REPRESENTATIVESMarch 22, 2018Mr. Kilmer (for himself, Mr. Jones, and Mr. Carbajal) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 5, United States Code, to provide that civilian service as a temporary employee
			 after December 31, 1988, may be creditable service under the Federal
			 Employees Retirement System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Retirement Fairness Act. 2.Creditable service for temporary employees serving after 1988 (a)In generalSection 8411 of title 5, United States Code, is amended—
 (1)in subsection (b)— (A)by striking and at the end of paragraph (5);
 (B)by striking the period at the end of paragraph (6) and inserting ; and; and (C)by adding at the end the following new paragraph:
						
 (7)subject to subsection (m), service as a temporary or intermittent employee, not otherwise creditable for purposes of this chapter, performed after December 31, 1988.; and
 (2)by adding at the end the following new subsection:  (m) (1)Upon application to the Office of Personnel Management, an employee or Member shall be allowed credit for any service described in subsection (b)(7) if such employee or Member deposits to the credit of the Fund an amount equal to—
 (A)1.3 percent of the base pay for such service, with interest; plus (B)the applicable Government contribution, as determined by the Director.
 (2)Interest shall be computed in the manner described in subsection (f)(3).. (b)Requirements (1)Limitation on eligibilityAn individual who is not an employee or Member (as those terms are defined in paragraphs (11) and (20), respectively, of section 8401 of title 5, United States Code) on the date of enactment of this Act is not eligible to make any deposit under subsection (m) of section 8411 of such title (as added by subsection (a)).
 (2)NotificationThe Director of the Office of Personnel Management shall notify agency Chief Human Capital Officers or other appropriate agency officials for purposes of providing notice to eligible employees and Members of the option to make a deposit under such subsection (m).
 (c)RegulationsThe Director of the Office of Personnel Management shall promulgate regulations to carry out this Act and the amendments made by this Act.
			